     Case 19-34054-sgj11 Doc 409 Filed 01/28/20                    Entered 01/28/20 14:22:21              Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed January 27, 2020
______________________________________________________________________




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS

                                                                       )
         In re:                                                        )   Chapter 11
                                                                       )
         HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          )   Case No. 19-34054 (SGJ)
                                                                       )
                                          Debtor.                      )   Related to Docket Nos. 127, 272


                 ORDER DENYING AS MOOT THE MOTION OF THE OFFICIAL
             COMMITTEE OF UNSECURED CREDITORS FOR ENTRY OF AN ORDER
          AUTHORIZING FILING UNDER SEAL OF THE OMNIBUS OBJECTION OF THE
           OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO THE DEBTOR’S
            (I) MOTION FOR FINAL ORDER AUTHORIZING CONTINUANCE OF THE
              EXISTING CASH MANAGEMENT SYSTEM, (II) MOTION TO EMPLOY
            AND RETAIN DEVELOPMENT SPECIALISTS, INC. TO PROVIDE A CHIEF
            RESTRUCTURING OFFICER, AND (III) PRECAUTIONARY MOTION FOR
           APPROVAL OF PROTOCOLS FOR “ORDINARY COURSE” TRANSACTIONS

                  Upon the motion (the “Sealing Motion”) 2 of the Committee requesting entry of an order

     pursuant to sections 105(a) and 107(b) of the Bankruptcy Code, Bankruptcy Rule 9018, and Local




     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
       Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Sealing Motion.


     DOCS_NY:40077.4 36027/002
Case 19-34054-sgj11 Doc 409 Filed 01/28/20              Entered 01/28/20 14:22:21         Page 2 of 3



Rule 9077-1, authorizing the Committee to file under seal Exhibits C and D (together, the

“Exhibits”) to the Committee’s Omnibus Objection to the Debtor’s (I) Motion for Final Order

Authorizing Continuance of the Existing Cash Management System, (II) Motion to Employ and

Retain Development Specialists, Inc. to Provide a Chief Restructuring Officer, and (III)

Precautionary Motion for Approval of Protocols for “Ordinary Course” Transactions [Docket

No. 128] (the “Committee’s Objection” and together with the Sealing Motion, the “Committee’s

Filings”) [Docket No. 127]; and this Court having jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334; and this Court having found that this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2) and that this Court may issue a final order consistent with Article III of the

United States Constitution; and venue of this Motion being proper pursuant to 28 U.S.C. §§ 1408

and 1409; and adequate notice of the Motion having been given; and having considered all

objections, including the United States Trustee's Objection to the Official Committee of Unsecured

Creditor's Motion to Seal the Omnibus Objection and Supporting Exhibits [Docket No. 272] and

oral argument therewith; and the Court having determined that the Committee’s Objection was

resolved as part of this Court’s Order Approving Settlement with Official Committee of Unsecured

Creditors Regarding Governance of the Debtor and Procedures for Operations in the Ordinary

Course [Docket No. 339], and therefore the relief sought in the Sealing Motion is no longer

requested; and upon the record herein, it is HEREBY ORDERED THAT:

        The Sealing Motion is DENIED as MOOT without prejudice to the Court’s determination

of the matter upon further request of a party in interest after notice and a hearing; it is further

        ORDERED that all parties in interest in possession of the Exhibits shall treat them in

accordance with the Agreed Protective Order signed and entered on January 21, 2020 at Docket

No. 382, as if the Committee’s Filings had never been made; and it is further



                                                   2
DOCS_NY:40077.4 36027/002
Case 19-34054-sgj11 Doc 409 Filed 01/28/20            Entered 01/28/20 14:22:21      Page 3 of 3



        ORDERED that this Court shall retain jurisdiction with respect to all matters arising from

or relating to the interpretation or implementation of this Order.


                                       ### End of Order ###




                                                 3
DOCS_NY:40077.4 36027/002
